Citation Nr: 1435690	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-24 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.   Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service contaminated water at Camp Lejeune.

2.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Attorney Calvin Hansen


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.  For part of his active military service, the Veteran was stationed at Camp Lejeune in Jacksonville, North Carolina.  The Veteran died in May 2010.  The appellant is his surviving spouse.

The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in May 2010 from an acute anterior wall myocardial infarction (MI) due to metastatic lung carcinoma to the brain. 

2.  At the time of the Veteran's death, he was not service-connected for any disabilities.

3.  During his active military service, the Veteran was stationed at Camp Lejeune during the period of time when the water was contaminated; thus, the Veteran was exposed to contaminated water during his active military service.
 
4.  The evidence does not establish that the Veteran's death was causally related to his active military service, to include his exposure to contaminated water while stationed at Camp Lejeune.
CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.312, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the disorders, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a section 5103(a)-compliant notice. 

As discussed above, notice must generally be provided before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  In this case, the appellant was not provided with a notification letter until February 2011, after the initial adjudication of the claim in July 2010.  Nevertheless, the Board finds that the appellant has not been prejudiced by the untimely nature of the February 2011 notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the RO readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new notification letter followed by a readjudication of the claim).

In this regard, the February 2011 letter informed the appellant that she should provide "medical evidence showing that the Veteran's service-connected conditions caused or contributed to the Veteran's death."  The letter further stated that to support a claim for DIC benefits, the evidence must show that the "Veteran died from a service-connected injury or disease."  The letter also informed the appellant that to establish DIC benefits, the evidence must show that the "Veteran died from a service-related injury or disease."  Since the Veteran was not service-connected for any disabilities at the time of his death, the first and second Hupp elements do not apply.  Under the third Hupp element, the claimant must be notified of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  The notice provided in February 2011 did satisfy the third Hupp element as it provided notice of the evidence needed to support a claim for DIC benefits based on a disability that was not service connected. 

Additionally, the appellant has demonstrated actual knowledge of the information and evidence necessary to substantiate her claim by way of the arguments made to the RO and communications to the Board during the course of the current appeal.  Specifically, the appellant was aware that the Veteran was not service-connected for any disabilities during his lifetime, and understood that she needed to establish that the Veteran's death was due to his in-service water contamination at Camp Lejeune.  She alleged such exposure in the September 2010 notice of disagreement and also submitted evidence showing he was stationed in Camp Lejeune along with copies of his death certificate.  For these reasons, the Board finds that the appellant had actual knowledge of the requirements necessary to establish the benefits sought and thus there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the appellant has not alleged any prejudicial error in the content or timing of the VCAA notice she received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Additionally, the notice letters provided included information concerning the evaluation or the effective date that could be assigned should the claim be granted, as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For all of these reasons, the Board concludes that VA's duty to notify the appellant is met.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of the Veteran's service treatment records (STRs) and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment record (STRs) service personnel records and post-service private treatment records have been obtained.  The claims file also does not present evidence that the Veteran was receiving disability benefits from the Social Security Administration (SSA) for his carcinoma prior to his death.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  See 38 U.S.C.A. § 5103A(a).  The record indicates that VA medical opinions were obtained in August 2011 and December 2013, the reports of which have been included in the claims file for review.  The VA medical opinions involved a review of the claims file and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the claim.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim. Therefore, no further assistance to the appellant with the development of evidence is required.

Law and Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claim.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that the Veteran's death from metastatic lung carcinoma was the result of his active military service, to include as due to in-service exposure to contaminated water at Camp Lejeune.

According to applicable laws and regulations, service connection for the cause of a Veteran's death requires evidence that a service-connected disability was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c). 

Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death. 38 C.F.R. § 3.312(c)(2), (3). 

There are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting disorders, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such disability affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4). 

At the time of his death, the Veteran was not service-connected for any disabilities.  Thus, within this framework, the Board must consider the laws that otherwise govern the issue - i.e., establishing service connection for a disorder. 

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the Veteran's active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of in-service occurrence of a disease or injury, or aggravation of a pre-existing disease or injury; and, (3) evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) ; 38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including malignant tumors, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; also see Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365 . 

Here, the death certificate shows that the Veteran died in May 2010 from an anterior wall MI due to or as a consequence of METS lung cancer to the brain.  No other underlying causes or contributing conditions were listed.  There was no autopsy performed. 

The Veteran's STRs, including his military separation examination, do not contain any complaints of, findings of, or treatment for metastatic lung carcinoma or its related symptoms.  In fact, the record does not contain evidence of the Veteran complaining of symptoms or seeking medical treatment for his metastatic renal cell carcinoma until February 2006, almost thirty years after his military service ended in June 1977.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of the disorder is probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Regarding the appellant's assertion that the Veteran's death was due to his in-service exposure to water contamination while he was stationed at Camp Lejeune, VA acknowledges that there was contamination of the ground water at Camp Lejeune from 1957-1987.  Specifically, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  The contaminated wells supplying the water systems were identified and shut down by February 1985. 

The Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water. 

In 2008, the National Academy of Sciences' National Research Council (NRC) and ATSDR initiated studies. NRC undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. 

The NRC analysis utilized categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association 
include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myleodisplasic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and, neurobehavioral effects.

ATSDR responded to the NRC report in August 2009 with a plan for additional studies, supported by the Navy, to assess the human health risks associated with the Camp Lejeune water contamination.  The plan included: a continuation of water flow computer modeling studies to generate potential contaminant exposure rates and durations; a re-analysis of data collected on birth outcomes; studies on birth defects and childhood cancers; and, further epidemiological studies based on mortality and health surveys that would be distributed to former Camp Lejeune residents.  ATSDR also initiated a series of public hearings to receive input from individuals who had served at Camp Lejeune.

In a 2010 letter to the Navy, ATSDR again responded to the NRC report, indicating its belief that the report minimized the potential long-term health effects of exposure to the water contamination. The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  ATSDR pointed out that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic. For example, regarding TCE and PCE, the International Agency for Research on Cancer (IARC) classifies them as "probable human carcinogens" while the National Toxicology Program (NTP) refers to them as "reasonably anticipated to be a human carcinogen."  Additionally, both IARC and NTP label benzene and vinyl chloride as "known human carcinogens."  Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  ATSDR has indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by NRC.  However, to date, the results of any additional studies have not been made available.

As noted, a number of diseases have been identified as being associated with exposure to the specific Camp Lejeune water contaminants, based on human and experimental animal studies.  Manifestation of any of those diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list. Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy. 

Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA first must determine if the veteran was stationed at Camp Lejeune and if so for how long and in what capacity.  Here, the evidence establishes that the Veteran was stationed at Camp Lejeune during a portion of his active military service from June 1974 to June 1977, as documented on his DD-214 Form.

The next step is to verify, with medical evidence obtained through a VA medical examination or other authoritative medical sources, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune. 

In this matter the evidence from prior to the Veteran's death included records from the late 1990's to 2002 that documented treatment for multiple episodes of respiratory infections such as bronchitis, sinusitis and pneumonia.  These records were significant for documenting persistent smoking.  These included a December 1996 record treating pneumonia where he was recommended to stay off cigarettes completely although he was still smoking a few.  An April 1997 record addressing treatment for pneumonia also diagnosed smoking abuse with the Veteran having smoked a pack per day or a pipe for some time.  The smoking history was also noted in a June 1998 employment physical, an October 1998 record treating bronchitis and sinusitis, a June 2001 record treating bronchitis.  The other significant finding repeatedly documented in the records from 1996 to 2002 were of chest X-ray findings of a calcification on the right hilar area, noted in April 1997, June 2001 and February 2002.  This calcification was noted to be stable and present for a long time, reported by the Veteran to have been there for 30 years. 

Subsequent records from 2008-2009 show that the Veteran received treatment including from hematology/oncology for a diagnosis of essential thrombocythemia (ET) diagnosed by bone marrow pathology in February 2009.  However lung cancer was not diagnosed until 2010, following treatment in March 2010 for visual problems that were diagnosed by a retinal ophthalmologist as a metastatic (METS) choroidal tumor of the left eye.  The March 2010 letter from this ophthalmologist stated that the usual primary locations for such a lesion in a male patient were in the lung or kidney.  Subsequently, a diagnosis of METS lung cancer to the brain was confirmed in April 2010 and treated by palliative radiotherapy.  Also in April 2010, his smoking history was also noted to be significant with a 150-pack-per-year history reported, and he was reportedly still smoking throughout his cancer treatment. 

In May 2010 the Veteran was taken to the emergency room (ER) with complaints of left sided chest pain and shortness of breath with a history of adenoid cancer which originated in the lung with METS to brain and liver.  He was assessed with acute MI, mild congestive heart failure, and lung cancer with METS to the brain and liver.  He died 2 days later.  The death certificate confirmed he died on May [redacted], 2010 with immediate cause of death anterior wall MI due to or as a consequence of METS lung cancer to the brain.  No other underlying causes or contributing conditions were listed.  

Also of record are articles and VA documents that discuss the health effects of the contaminated water at Camp Lejeune between 1957 and 1987.  These include the Public Summary and Context titled "Contaminated Water Supplies at Camp Lejeune-Assessing Potential Benefits" published by the National Academy of Sciences in 2009 which summarized the findings from the NRC as discussed above.  Also of record is a VA Heath Care Fact Sheet 19-9 published in May 2010, addressing the findings of toxic chemicals in Camp Lejeune drinking water between 1957 and 1987.

In August 2011 a VA medical opinion was obtained by a physician, based upon a review of the record, address whether the Veteran's death from METS lung cancer to his brain with acute MI was related to his exposure to contaminated water from Camp Lejeune between 1970-1971.  The examiner noted the Veteran's March 2010 passing with the cause of death as listed above in the death certificate, and also noted that the exact pathology of the Veteran's lung cancer was unknown, yet the Veteran did have adenocarcinoma of the liver likely METS from his lung and also had METS lesions in the brain.  The examiner also noted that it was likely he had some type of adenocarcinoma or small cell or non-small cell cancer of the lung.  The examiner could find no biopsy of the cancer.  The examiner noted that the Veteran was stationed at Camp Lejeune between March 1970 and June 1971 for approximately 13-14 months.  The current information was noted to tell about carcinogenic materials that military members were exposed to back in that time frame.  As to what the Veteran was actually exposed to specifically, it is unknown, although TCI and benzene type chemicals were included in the numbers of reviews related to Camp Lejeune.  The examiner noted that a discussion and review of all of his records must not fail to mention his extensive smoking history.  He was noted to have been a 150-pack-per-year smoker, with other notations of smoking from a half-pack to one pack per day for 50 years.  This was noted to be quite an extensive smoking history.  The examiner noted that it is documented in medical literature that a smoking history can easily lead to lung cancer.  There are a number of risk factors for the development of lung cancer and smoking is at the top.  However asbestos exposure and environmental agents/carcinogens can contribute as well.  The examiner found, however, that in this Veteran's case it appeared his smoking history far outweighs any carcinogen exposure when it comes to the etiology of his fatal lung cancer.  In other words, his smoking history provides more weight to a cause of lung cancer than would 13-14 months of toxin exposure.  Even though documentation has shown that carcinogens were present, his extensive smoking history over many years appears to be a much more convincing factor as to the etiology of his lung cancer.  The examiner noted one cannot exclude carcinogen exposure, but in this case, the Veteran's smoking history was much more extensive.  Therefore, based on a review of all documentation to include his extensive smoking history, this examiner felt it is less likely that his death due to METS cancer to his brain with the associated MI was related to his exposure to contaminated water at Camp Lejeune; rather, his extensive smoking history was felt to be the major factor related to his lung cancer with METS.  Further, the examiner stated that it would be impossible to determine whether the carcinogenic exposure truly aggravated his lung cancer.  Had the Veteran not been a long term smoker, then carcinogenic exposure would have been the most likely culprit, but that is not the case.  

In December 2013 another VA medical opinion was obtained following review of the claims file and discussion of pertinent studies.  This opinion was based on review of the file and signed by M.K., MD, who was a member of the Subject Matter Expert Panel Camp Lejeune Contaminated Water Project.  The examiner noted that the diagnosis of METS adenocarcinoma of the lung is not caused by or a result of the Veteran's exposure to Camp Lejeune Contaminated Water (CLCW).  His exposure to CLCW was for 417 days and he was diagnosed with METS adenocarcinoma of the lung in April 2010, 39 years after service.  He had a significant history of tobaccoism.  Exposure to cigarette smoke was noted as the greatest risk for lung cancer development.  The examiner reviewed his history of diagnosis and progression of lung cancer with METS to the brain and liver formally diagnosed in April 2010, and also noted the treatment for ET prior to his 2010 diagnosis of lung cancer.  The examiner noted the history of his tobacco dependence reported throughout the record, with the pack-per-day habit noted to be as much as 150-pack-per-year pack history as reported in April 2010, with other records indicated a 25-50 pack per year history.  Other possible risk factors were also noted, but the Veteran's post-service employment was said to be at WalMart, and any indication that the risk of any his hobbies and recreations leading to chemical exposures was unknown.  

In support of the opinion that the Veteran's lung cancer was not related to the CLCW, the examiner cited to several medical treatises, and provided detailed references to these sources.  The examiner pointed out that lung cancer is described as cancer that forms in the lung tissue usually in the cells lining air passages.  The two main types of lung cancer were noted to be small cell and non-small cell.  There were several known risk factors, but the most important factors were smoking, secondhand smoke exposure, personal history of radiation treatment or genetic factors (family history).  The examiner further cited to the NCR 2008 report that concluded there was limited suggestive evidence of an association between CLCW and lung cancer and went on to explain why this limited/suggestive evidence was evidence that does not rise to the level of proof that is required to establish the more likely than not, or the equipoise evidence required.  The examiner noted that the report concluded that there was inadequate evidence to determine whether an association exists between TCE and lung cancer.  The examiner explained that in the body of the report there was no reported association between toxins like vinyl chloride and benzene and lung cancer.  The examiner also cited to various studies concerning occupational exposure to various toxins and their relations to development of lung cancer.

Following a discussion of these studies, the examiner provided a summary stating that exposure to cigarette smoke is the greatest risk factor for the development of lung cancer.  Several environmental studies have documented no increased lung cancer risk from environmental exposure to chemicals found in CLCW.  Occupational exposures which frequently are more extensive exposures than environmental exposures, were noted to be inconclusive in associating lung cancers with exposures found in chemicals found in CLCW.  

There are no other medical opinions regarding this issue in the claims file, and the treatment records do not provide contrary evidence.  Thus, there are no medical opinions in the claims file attributing the Veteran's metastatic lung cancer to his active military service, to include his in-service contaminated water exposure.  The medical evidence of record, as a whole, does not substantiate the appellant's lay assertions that the Veteran's active military experience, including his exposure to contaminated water, caused his eventual death from metastatic lung carcinoma. 

The record also does not document continuous symptomatology of a malignant tumor since the Veteran's active military service.  As stated above, the earliest pertinent post-service medical evidence showing evidence of any sort of treatment by oncology is not shown until he was treated for the blood disorder, ET, in 2009 and he was not diagnosed with lung cancer until early 2010, almost forty years after military separation in 1971.  Further, the STRs do not show that the Veteran developed a chronic malignant tumor during his active military service.  The STRs do not document any complaints of or treatment for a malignant tumor or its associated symptoms.  Additionally, when the Veteran was first treated post-service for repeated respiratory infections such as pneumonia and bronchitis in the late 1990's, there was no diagnosis of lung cancer made, nor any report of ongoing suffering from any form of cancer or any other lung disorder, or symptoms thereof, since his active military service.  Thus, the evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  The Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The service connection claim, therefore, also cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for malignant tumors.  No diagnosis of a malignant tumor or metastatic renal cell carcinoma was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the appellant's arguments and articles submitted in support of her assertions that the Veteran's metastatic lung carcinoma is related to his active military service, to include his presumed in-service contaminated water exposure.  It is true that the appellant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, metastatic lung carcinoma is a complex disease entity that requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.

In summary, the Veteran was not service-connected for any disabilities during his lifetime.  In addition, the Board finds that the probative evidence of record does not show that a disorder incurred in or aggravated by the Veteran's active military service either caused or contributed substantially or materially to his death.  Therefore, service connection for the cause of the Veteran's death must be denied.  The benefit-of-the-doubt rule does not apply, and the appellant's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as due to in-service water contamination at Camp Lejeune, is denied.


REMAND

It is necessary to remand the issue of entitlement to nonservice-connected death pension benefits for further development.  The award of improved death pension benefits is dependent upon annual income and net worth.  The maximum rate of improved death pension is reduced by the amount of the countable annual income of the surviving spouse. 38 C.F.R. § 3.23(b).  For purposes of improved death pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded. 38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2013).  Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of 5 percent of the applicable maximum annual death pension rate. 38 C.F.R. § 3.272(g). 

The appellant's claim has been denied on the basis that her annual income exceeds the maximum amount of pension benefits.  While the appellant has submitted evidence related to her income including evidence of allowable expenses that may reduce her countable income, this evidence was last submitted in September 2010 nearly four years ago.  Given the passage of this amount of time, the appellant should be provided an opportunity to provide updated information regarding her current financial status, to include both income and expenses, to determine if she qualifies for VA death pension benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the appellant all necessary notice and instructions relevant to her claim for nonservice-connected death pension benefits, to include furnishing any required Medical Expense Report and Improved Pension Eligibility Verification Report forms for submission of expense and income information.  The AMC/RO must explain the types and kinds of evidence, i.e., income and expenses, she should report in connection with her claim.

2.  After completion of the above, and any additional development the RO may deem necessary, the RO should review the expanded record and determine if the benefit sought can be granted.  The appellant should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


